Decree of the Surrogate’s Court of Orange county denying probate to a certain paper dated June 27, 1927, propounded as the last will and testament of John O’Dell, deceased, reversed upon the law and the facts, with costs to the special guardian payable out of the estate, and the will directed to be admitted to probate, with costs to the proponent payable out of the estate. The evidence establishes that the will was duly executed by the decedent in accordance with the statute.  The evidence likewise establishes testamentary capacity on the part of the decedent at the time of the execution of the will. The medical testimony in the case is not inconsistent with the existence of testamentary capacity at the time of the execution of the will, nor is that medical testimony inconsistent with nor does it overthrow the proof of testamentary capacity adduced through the witness Harris, the draftsman of the will (a lawyer of experience and good repute and entitled to credence), and the testimony of the two attesting witnesses in addition to that of other witnesses of proponent on the same subject. Lazansky, P. J., Kapper, Hagarty, Seeger and Carswell, JJ., concur.